DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and 5 recites “wherein a distance between the plurality of microphones is set so as to fall within a range within which sound at a frequency needed for recognizing voice is collectable and within a range within which a noise amount due to vibration of the loudspeaker is allowable, when voice recognition is performed based on sound obtained through synthesis by the synthesis unit”. The terms “collectable” and” allowable” are unclear.
Claims 1 and 5 are not clearly defined. The claim attempts to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result. In particular, the claim requires the distance to fall into a range within which a noise amount due to vibration of the loudspeaker is allowable but fails to define clear criteria that could be verified in order to determine whether a particular apparatus falls under the scope of the claim or not.
It is also noted that the distance is only one of many factors that influence the transmission of vibration from the loudspeaker to a nearby microphone. For example, the directivity of the loudspeaker and the microphone, their relative orientation, acoustic waveguides between them, acoustic insulation between them, etc. all influence the amount of acoustic and vibrational coupling between loudspeaker and microphone. This casts doubt about the extent of the scope of claim 1, since a relatively small distance may be "allowable" for a first specific loudspeaker-microphone arrangement [e.g. with thick acoustical insulation between them], and yet a relatively larger distance may not be "allowable" for a second specific loudspeaker arrangement [e.g., if a directional microphone is directly aiming at the loudspeaker].
The term "collectable" used in Claims 1 and 5 in the context of a specific distance and a related frequency needed for recognizing voice is vague and unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. In general, whether sound is collectable at a certain frequency depends mainly on the transducer, and not the transducer's distance to another transducer. Note that Claims 1 and 5 does not define any beamforming or array processing but only a general "synthesis" of collected sounds, which also encompasses simple combination [adding without specific delay processing] of the collected sounds.
allowable" used in Claims 1 and 5 is vague and unclear and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition of the subject-matter of said claim unclear. The term "allowable" is highly subjective so that in absence of any measurable criterion and a clearly defined threshold for the criterion the scope of Claims 1 and 5 remains vague.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a synthesis unit (See ¶0018)
an adjustment unit (See Fig. 3: block 17; ¶0034)
Claims 1, 5
Claim 3


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US #2015/0016642).

Regarding Claim 1, Walsh discloses a microphone-loudspeaker integrated apparatus (Fig. 1; ¶0032: soundbar 110 has integrated in its enclosure a speaker array 112, a microphone array 114) comprising:
a plurality of microphones (Walsh ¶0043 discloses three microphones are placed around the front center speaker; Fig. 3C);
a loudspeaker disposed between the plurality of microphones (Walsh ¶0043 discloses three microphones are placed around the front center speaker; Fig. 3C); and
a synthesis unit that synthesizes sounds collected from the plurality of microphones (Walsh ¶0031 discloses microphone array can help locate a listener by 'listening' to his or her voice or other sound cues and analyzing the inter-microphone gains and delays. ¶0056 discloses microphone array based sound source localization include TDOA based estimation and steered response power [SRP] based estimation. ¶0058 discloses alternatively, a steered response power [SRP] based estimation algorithm can be implemented by the position estimator 430 to localize the listener's position. In SRP, the output power of a filter-and-sum beamformer, such as a simple delay and sum beamformer, is calculated for all possible sound source locations),
wherein a distance between the plurality of microphones is set so as to fall within a range within which sound at a frequency needed for recognizing voice is collectable (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP and voice controlled user interfaces. ¶0033 discloses due to room constraints or user preferences, the right surround loudspeaker 108 is not placed at its recommended position 109, and the listener 120 is sitting on the couch away from the sweet spot 121. ¶0034 discloses one solution for such a problem, generally known as spatial calibration, typically requires a user to place a microphone array at the default listening position [or sweet spot]. Since the listener position is estimated automatically, listening experience can be improved dynamically even when the listener changes position often. The listener can simply give a voice command and recalibration will be performed by the system. Hence the distance allows for voice recognition) and within a range within which a noise amount due to vibration of the loudspeaker is allowable (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP, i.e., the loudspeaker can output the voice of the remote party at the same time the local party is talking), when voice recognition is performed based on sound obtained through synthesis by the synthesis unit (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP and voice controlled user interfaces. ¶0034 discloses one solution for such a problem, generally known as spatial calibration, typically requires a user to place a microphone array at the default listening position [or sweet spot]. Since the listener position is estimated automatically, listening experience can be improved dynamically even when the listener changes position often. The listener can simply give a voice command and recalibration will be performed by the system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US #2015/0016642) in view of Yuzuriha et al. (US #2020/0077214).

Regarding Claim 2, Walsh discloses the microphone-loudspeaker integrated apparatus according to claim 1, wherein the plurality of microphones have a relation that as the distance between the microphones becomes greater, a maximum frequency at which sound is collectable with recognizable quality decreases, and that the noise amount due to the vibration of the loudspeaker decreases (It is known in the art that as the distance between the microphones increases, the sound collection quality decreases). But Walsh may not explicitly disclose.
However, Yuzuriha (abstract) teaches wherein the plurality of microphones have a relation that as the distance between the microphones becomes greater, a maximum frequency at which sound is collectable with recognizable quality decreases, and that the noise amount due to the vibration of the loudspeaker decreases (Yuzuriha ¶0042 discloses a sound pressure level of sound decreases in proportion to a distance. Therefore, since the distance between loudspeaker 10a and microphone 20b is about twice the distance between loudspeaker 10a and microphone 20a, a magnitude of an output sound of loudspeaker 10a input to microphone 20a is about twice a magnitude of an output sound of loudspeaker 10a input to microphone 20b; Figs. 1-4 and 7-8).
Walsh and Yuzuriha are analogous art as they pertain to signal processing in speaker-microphone based system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Walsh) as a sound pressure level of sound decreases in proportion to a distance (as taught by Yuzuriha, ¶0042) to more effectively suppress sound from a sound source located close to the microphones (Yuzuriha, ¶0005).
4, Walsh discloses the microphone-loudspeaker integrated apparatus according to claim 1, but may not explicitly disclose wherein the plurality of microphones are two microphones.
However, Yuzuriha teaches wherein the plurality of microphones are two microphones (Yuzuriha ¶0066 discloses a number of microphones to collect the sound can be two).
Walsh and Yuzuriha are analogous art as they pertain to signal processing in speaker-microphone based system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Walsh) to include two microphones having different distances from loudspeaker (as taught by Yuzuriha, ¶0098) to more effectively suppress sound from a sound source located close to the microphones (Yuzuriha, ¶0005).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US #2015/0016642) in view of Ukai et al. (US #2010/0208907).

Regarding Claim 3, Walsh discloses the microphone-loudspeaker integrated apparatus according to claim 1, but may not explicitly disclose further comprising an adjustment unit configured to adjust the distance between the microphones.
However, Ukai teaches an adjustment unit configured to adjust the distance between the microphones (Ukai ¶0067 discloses if the position of the microphone array changes, distance between the loudspeaker and the microphone array changes; Figs. 1A, 1B).
Walsh and Ukai are analogous art as they pertain to signal processing in speaker-microphone based system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to .

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (US #2015/0016642) in view of Yamamoto (JP #2004/282157).

Regarding Claim 4, Walsh discloses the microphone-loudspeaker integrated apparatus according to claim 1, but may not explicitly disclose wherein the plurality of microphones are two microphones.
However, Yamamoto teaches wherein the plurality of microphones are two microphones (Yamamoto page 3, para 2 discloses Fig. 3B is a view seen from diagonally above with the overhead console 1 removed. The overhead console 1 includes two microphones 12 on the back side of the switch operation unit 11).
Walsh and Yamamoto are analogous art as they pertain to signal processing in speaker-microphone based system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Walsh) to connect the communication device located outside the overhead console with the two microphones for handsfree communication (as taught by Yamamoto, page 3, para 1) by generating the elastic wave which is converted into an electrical signal for switching to the overhead console which has the two microphones (Yamamoto, page 1, para 1).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP #2004/282157) in view of Walsh et al. (US #2015/0016642).

Regarding Claim 5, Yamamoto discloses a vehicle comprising
a microphone-loudspeaker integrated apparatus being attached at a predetermined position of an overhead console of the vehicle (Yamamoto page 3, para 1 discloses a speaker 16 is connected to the outside of the overhead console 1, controlled by the overhead ECU 13 and the voice is output by the speaker 16. The switch operation unit 11, the microphone 12, and the overhead ECU 13 constitute a sound switch; Figs. 2-4).
Yamamoto may not explicitly disclose wherein the microphone-loudspeaker integrated apparatus includes: a plurality of microphones, a loudspeaker disposed between the plurality of microphones, and a synthesis unit that synthesizes sounds collected from the plurality of microphones, wherein a distance between the plurality of microphones is set so as to fall within a range within which sound at a frequency needed for recognizing voice is collectable and within a range within which a noise amount due to vibration of the loudspeaker is allowable, when voice recognition is performed based on sound obtained through synthesis by the synthesis unit.
However, Walsh teaches wherein the microphone-loudspeaker integrated apparatus (Walsh Fig. 1; ¶0032: soundbar 110 has integrated in its enclosure a speaker array 112, a microphone array 114) includes:
a plurality of microphones (Walsh ¶0043 discloses three microphones are placed around the front center speaker; Fig. 3C),
a loudspeaker disposed between the plurality of microphones (Walsh ¶0043 discloses three microphones are placed around the front center speaker; Fig. 3C), and
a synthesis unit that synthesizes sounds collected from the plurality of microphones (Walsh ¶0031 discloses microphone array can help locate a listener by 'listening' to his or her voice or other sound cues and analyzing the inter-microphone gains and delays. ¶0056 discloses microphone array based sound source localization include TDOA based estimation and steered response power [SRP] based estimation. ¶0058 discloses alternatively, a steered response power [SRP] based estimation algorithm can be implemented by the position estimator 430 to localize the listener's position. In SRP, the output power of a filter-and-sum beamformer, such as a simple delay and sum beamformer, is calculated for all possible sound source locations),
wherein a distance between the plurality of microphones is set so as to fall within a range within which sound at a frequency needed for recognizing voice is collectable (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP and voice controlled user interfaces. ¶0033 discloses due to room constraints or user preferences, the right surround loudspeaker 108 is not placed at its recommended position 109, and the listener 120 is sitting on the couch away from the sweet spot 121. ¶0034 discloses one solution for such a problem, generally known as spatial calibration, typically requires a user to place a microphone array at the default listening position [or sweet spot]. Since the listener position is estimated automatically, listening experience can be improved dynamically even when the listener changes position often. The listener can simply give a voice command and recalibration will be performed by the system. Hence the distance allows for voice recognition) and within a range within which a noise amount due to vibration of the loudspeaker is allowable (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP, i.e., the , when voice recognition is performed based on sound obtained through synthesis by the synthesis unit (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP and voice controlled user interfaces. ¶0034 discloses one solution for such a problem, generally known as spatial calibration, typically requires a user to place a microphone array at the default listening position [or sweet spot]. Since the listener position is estimated automatically, listening experience can be improved dynamically even when the listener changes position often. The listener can simply give a voice command and recalibration will be performed by the system).
Yamamoto and Walsh are analogous art as they pertain to signal processing in speaker-microphone based system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the vehicle console system (as taught by Yamamoto) to automatically estimate the listener position dynamically even when the listener frequently changes position (as taught by Walsh, ¶0034) with minimum user intervention (Walsh, ¶0002).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzuriha et al. (US #2020/0077214) in view of Walsh et al. (US #2015/0016642).

Regarding Claim 5, Yuzuriha discloses a vehicle comprising
a microphone-loudspeaker integrated apparatus being attached at a predetermined position of an overhead console of the vehicle (Yuzuriha ¶0095 discloses the emergency call system 90 is attached to a ceiling between a driver’s seat and a front passenger seat in .
Yuzuriha may not explicitly disclose wherein the microphone-loudspeaker integrated apparatus includes: a plurality of microphones, a loudspeaker disposed between the plurality of microphones, and a synthesis unit that synthesizes sounds collected from the plurality of microphones, wherein a distance between the plurality of microphones is set so as to fall within a range within which sound at a frequency needed for recognizing voice is collectable and within a range within which a noise amount due to vibration of the loudspeaker is allowable, when voice recognition is performed based on sound obtained through synthesis by the synthesis unit.
However, Walsh teaches wherein the microphone-loudspeaker integrated apparatus (Walsh Fig. 1; ¶0032: soundbar 110 has integrated in its enclosure a speaker array 112, a microphone array 114) includes:
a plurality of microphones (Walsh ¶0043 discloses three microphones are placed around the front center speaker; Fig. 3C),
a loudspeaker disposed between the plurality of microphones (Walsh ¶0043 discloses three microphones are placed around the front center speaker; Fig. 3C), and
a synthesis unit that synthesizes sounds collected from the plurality of microphones (Walsh ¶0031 discloses microphone array can help locate a listener by 'listening' to his or her voice or other sound cues and analyzing the inter-microphone gains and delays. ¶0056 discloses microphone array based sound source localization include TDOA based estimation and steered response power [SRP] based estimation. ¶0058 discloses alternatively, a steered response power [SRP] based estimation algorithm can be implemented by the position estimator 430 to localize the listener's position. In SRP, the ,
wherein a distance between the plurality of microphones is set so as to fall within a range within which sound at a frequency needed for recognizing voice is collectable (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP and voice controlled user interfaces. ¶0033 discloses due to room constraints or user preferences, the right surround loudspeaker 108 is not placed at its recommended position 109, and the listener 120 is sitting on the couch away from the sweet spot 121. ¶0034 discloses one solution for such a problem, generally known as spatial calibration, typically requires a user to place a microphone array at the default listening position [or sweet spot]. Since the listener position is estimated automatically, listening experience can be improved dynamically even when the listener changes position often. The listener can simply give a voice command and recalibration will be performed by the system. Hence the distance allows for voice recognition) and within a range within which a noise amount due to vibration of the loudspeaker is allowable (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP, i.e., the loudspeaker can output the voice of the remote party at the same time the local party is talking), when voice recognition is performed based on sound obtained through synthesis by the synthesis unit (Walsh ¶0031 discloses the integrated microphone array can also be used as voice input devices for various applications, such as VOIP and voice controlled user interfaces. ¶0034 discloses one solution for such a problem, generally known as spatial calibration, typically requires a user to place a microphone array at the default listening .
Yuzuriha and Walsh are analogous art as they pertain to signal processing in speaker-microphone based system. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the vehicle console system (as taught by Yuzuriha) to automatically estimate the listener position dynamically even when the listener frequently changes position (as taught by Walsh, ¶0034) with minimum user intervention (Walsh, ¶0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651